Citation Nr: 1214957	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  10-11 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to service connection for an acquired psychiatric disorder, other than schizophrenic reaction, including an anxiety disorder and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a respiratory disorder.

3.  Entitlement to service connection for skin disorders other than burn scars on the forehead.

4.  Entitlement to service connection for burn scars on the forehead.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

This Veteran served on active duty from May 1968 to December 1969.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In July 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At his July 2011 hearing the Veteran testified that he was hospitalized at Womack Army Hospital while in basic training at Fort Bragg, from approximately May 1968 to August 1968, for a collapsed lung following a tear gas training accident.  Similarly, the Veteran testified that he was hospitalized at the 3rd Field Hospital in Vietnam and later at the 106th General Hospital in Japan in August 1969 for chemical burns to his forehead and lungs following a chemical explosion at his photography laboratory earlier that month.  The Veteran also claims that this explosion caused his current anxiety disorder and PTSD.

The record reveals that the RO requested and obtained the Veteran's service treatment records which included some treatment records from Fort Bragg, Womack Army Hospital, and the 106th General Hospital in Japan.  However, the record does not show that VA has ever made a specific request for the Veteran's in-patient hospitalization records from Womack Army Hospital, the 3rd Field Hospital in Vietnam, or the 106th General Hospital in Japan.  Therefore, the Board finds that a remand to request these clinical records is required.  See 38 U.S.C.A. § 5103A(b) (West 2002)

The Veteran also testified that he receives ongoing treatment from a Dr. Eric S. Heffelfinger.  However, except for a single December 2008 treatment record and opinion, the record does not include any of his treatment records.  Therefore, while the appeal is in remand status, an attempt should be made to obtain and associate his records with the claims file.  Id.

The Board notes that, while the Veteran separated from active duty in 1969, the record does not including any of his private treatment records until 1990 or VA treatment records until 2007.  The record also shows that the Veteran receives ongoing treatment from the Coatesville VA Medical Center and Dermatology, LTD.  However, the record does not include any of his post-March 2007 VA treatment records or post-February 2007 records from Dermatology, LTD.  Therefore, while the appeal is in remand status, an attempt should be made to obtain and associate these records with the claims file.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992).

As to the Veteran's claim of service connection for an acquired psychiatric disorder, the Board notes that August 1969 service treatment records document his complaints and treatment for a psychiatric disorder first diagnosed as an anxiety disorder and later diagnosed as schizophrenic reaction.  The Board also notes that the claimant is already service connected for schizophrenic reaction.  Therefore, the Board finds a remand is also required to obtain an opinion as to whether his service connected schizophrenic reaction represents progression of the anxiety disorder, correction of an error in the prior diagnosis of an anxiety disorder, or development of a new and separate condition (see 38 C.F.R. § 4.125(b) (2011)).  See 38 U.S.C.A. § 5103A(d) (West 2002) (the Veterans Claims Assistance Act of 2000 (VCAA), requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006).

Also as to the Veteran's claim of service connection for an acquired psychiatric disorder, the Board notes that the VA is required to adjudicate the claim under all theories of entitlement.  Therefore, the Board finds a remand is also required to obtain an opinion as to whether the Veteran's service connected schizophrenic reaction caused or aggravated any other current psychiatric disorder including an anxiety disorder and PTSD (see 38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc)).  Id.

As to the Veteran's claim of service connection for an acquired psychiatric disorder, a respiratory disorder, skin disorders, and burn scars on the forehead, the Board finds that, given the December 2009 VA examinations, only if the above development uncovers objective evidence of his hospitalization at Womack Army Hospital for a collapsed lung in mid-1968 and/or a chemical explosion at his photography laboratory in late-1969, a remand is also required to obtain opinions as to the origins or etiology of his current disabilities.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the record the Veteran's in-patient clinical records from Womack Army Hospital, Fort Bragg dated from approximately May 1968 to August 1968 and from the 3rd Field Hospital in Vietnam and the 106th General Hospital in Japan dated in August 1969.  All actions to obtain the requested records should be documented fully in the claims file.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  If they cannot be located or no such records exist, a memorandum of unavailability should be prepared and the Veteran should be provided with notice that these records are not available. 

2.  The RO/AMC, after obtaining authorizations from the Veteran, should obtain and associate with the record all of the his treatment records from Dr. Heffelfinger, all of his post-February 2007 records from Dermatology, LTD., and all of his post-1969 treatment records from all other identified locations.  All actions to obtain the requested records should be documented fully in the claims file.

3.  The RO/AMC should obtain and associate with the record the Veteran's post-1969 treatment records from the Coatesville VA Medical Center that have not already been associated with the claims file.  All actions to obtain the requested records should be documented fully in the claims file.

4.  After undertaking the above development to the extent possible, the RO/AMC should arrange for the Veteran to be afforded a psychiatric examination.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  What are the diagnoses for all of Veteran's acquired psychiatric disorders during the pendency of his appeal?

b.  Is it at least as likely as not (50 percent probability or more) that the Veteran's service connected schizophrenic reaction represents progression of the anxiety disorder he was diagnosed while on active duty, correction of an error in the prior diagnosis of an anxiety disorder, or development of a new and separate condition?

c.  Is it at least as likely as not (50 percent probability or more) that the Veteran has a diagnosis of PTSD in accordance with the AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV)?  

d.  Is it at least as likely as not (50 percent probability or more) that the Veteran's service connected schizophrenic reaction caused any of his current acquired psychiatric disorders including an anxiety disorder and PTSD?

e.  Is it at least as likely as not (50 percent probability or more) that the Veteran's service connected schizophrenic reaction aggravated any of his current acquired psychiatric disorders including an anxiety disorder and PTSD?  The term "aggravation" is defined as a permanent worsening beyond the natural progression of the disease or disability.  

f.  If the above development uncovered objective evidence of a chemical explosion at the Veteran's photography laboratory in late 1969, the examiner should also provide an opinion as to whether this event/stressor at least as likely as not (50 percent probability or more) caused any of the claimant's current acquired psychiatric disorders, other than schizophrenic reaction, including an anxiety disorder and PTSD?

A complete rationale must be provided for all opinions.  

5.  After undertaking the above development to the extent possible and if that development uncovers objective evidence of the Veteran's hospitalized at Womack Army Hospital for a collapsed lung in mid-1968 and/or a chemical explosion at his photography laboratory in late-1969, the RO/AMC should arrange for the claimant to be afforded a respiratory examination.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran had any respiratory disorders during the pendency of the appeal and, if so, what are there diagnoses?

b. Is it at least as likely as not (50 percent probability or more) that any of the Veteran's respiratory disorders were caused by his active duty or has continued since service?

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptom of his respiratory disorders (i.e., shortness of breath) while on active duty and since that time even when his records are negative for symptoms of or a diagnosis of a respiratory disorder; the fact that clinical records from Womack Army Hospital may document his treatment for a collapsed lung in mid-1968; the fact that his service personnel records document his exposure to chemicals working in a photography laboratory; the fact that the record may documents an explosion in his photography laboratory in late-1969; and the appellant claims that post-service he had no exposure to the chemicals used in a photography laboratory but did have exposure to cleaning chemicals.

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

A complete rationale must be provided for all opinions.  

6.  After undertaking the above development to the extent possible and if that development uncovers objective evidence of a chemical explosion at the Veteran's photography laboratory in late-1969, the RO/AMC should arrange for the claimant to be afforded a dermatological examination.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  What are the diagnoses for all of Veteran's skin disorders?

b.  Is it at least as likely as not (50 percent probability or more) that the Veteran's exposure to photography chemicals, including during the explosion at his photography laboratory in late-1969, caused any of his current skin disorders?

c.  Is it at least as likely as not (50 percent probability or more) that the chemical explosion at the Veteran's photography laboratory in late-1969 caused any of the scarring on his forehead?

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptom of his skin disorders (i.e., redness and scars) while on active duty and since that time even when his records are negative for symptoms of or a diagnosis of a skin disorder; the fact that his service personnel records document his exposure to chemicals working in a photography laboratory; the fact that the record documents an explosion in his photography laboratory in late 1969; and the appellant claims that post-service he had no exposure to the chemicals used in a photography laboratory but did have exposure to cleaning chemicals.

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

A complete rationale must be provided for all opinions.  

7.  The RO/AMC should thereafter readjudicate the claims.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefit, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

